Citation Nr: 9923605
Decision Date: 08/19/99	Archive Date: 11/08/99

DOCKET NO. 94-14 835               DATE AUG 19, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to an increased evaluation for residuals of a right
knee injury with weakness of the right quadriceps musculature,
currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for residuals of a right
knee injury with joint manifestations, currently evaluated as 10
percent disabling.

REPRESENTATION

Appellant represented by: Steve A. Didio, Attorney

WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife 

ATTORNEY FOR THE BOARD 

Michelle E. Jensen, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1987 to February 1989.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a September 1993 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia, which denied a compensable evaluation for
residuals of a right knee injury. In March 1996, the Board remanded
this case to the RO for further development. Following the
completion of that development, the case was returned to the Board
for further appellate review.

FINDINGS OF FACT

1. Residuals of a right knee injury with weakness of the right
quadriceps musculature are manifested by initial injury to the
muscle without complications or prolonged infection; consistent
complaints of weakness and pain; and positive findings of
impairment as shown by tests of strength and endurance.

2. Residuals joint manifestations of a right knee injury are
manifested by objective findings of mild effusion, discomfort on
palpation and pain on walking, in addition to consistent subjective
complaints of pain and swelling.

2 -

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for
residuals of a right knee injury with weakness of the right
quadriceps musculature have not been met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 4.73, Diagnostic Code 5311 (1998).

2. The criteria for an evaluation in excess of 10 percent for
residuals of a right knee injury with joint manifestations have not
been met. 38 U.S.C.A.  1155, 5107 (West 1991); 38 C.F.R. 4.71a,
Diagnostic Code 5257 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the procedural history of this case reveals that the
veteran initially was awarded service connection for residuals of
a right knee injury in June 1989. At that time,, the RO assigned a
noncompensable evaluation under the provisions of 38 C.F.R. 4.71a,
Diagnostic Codes 5010-5257. The veteran did not appeal that
determination.

In June 1992, the veteran filed a claim for increase contending
that his arthritis had worsened. In September 1993, the RO denied
the claim for a compensable evaluation for residuals of a right
knee injury and the veteran appealed that determination. Following
the Board's March 1996 remand for additional development, the RO
issued a rating decision in April 1997 which increased the
veteran's evaluation for residuals of a right knee injury to 10
percent under the provisions of Diagnostic Codes 5010-5257,
effective June 1992. Thereafter, in a May 1999 rating decision the
RO continued the 10 percent evaluation for residuals of a right
knee injury with weakness of the right quadriceps musculature under
the provisions of Diagnostic Codes 5399-5311. However,
additionally, the RO granted service connection for residuals of a
right knee injury with arthritis and assigned a

3 - 

separate 10 percent evaluation for such disability under the
provisions of Diagnostic Code 5010, effective August 1993.

The Board recognizes that during the course of this appeal, the RO
essentially "split" the evaluation of residuals of a right knee
injury into two ratings, to include an evaluation primarily based
on musculature manifestations and an evaluation primarily based on
joint manifestations. However, as both evaluations arise from the
same injury and as the veteran requested an initial increase in the
evaluation for all residuals of such injury, to include both
musculature and joint manifestations, the Board finds that the RO's
technical splitting of the issue into two evaluations does not
change the procedural posture of this case. Although the RO
appeared to officially award service connection for arthritis in
its May 1999 rating decision, the Board notes that the veteran's
evaluation for residuals of a right knee injury always included the
diagnostic code for arthritis, Diagnostic Code 5010. Accordingly,
the Board finds that both increased rating claims, as part and
parcel of the same issue, namely entitlement to an increased
evaluation for residuals of a right knee injury, are before the
Board at this time.

That being said, the Board finds that the veteran's claims are well
grounded within the meaning of 38 U.S.C.A. 5107(a) (West 1991).
That is, the Board finds that the veteran has presented claims
which are not implausible, inasmuch as a mere allegation that a
service-connected disability has increased in severity is
sufficient to establish an increased rating claim as well grounded,
See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet.App. 629, 632 (1992).

The Board is also satisfied that all relevant facts have been
properly and sufficiently developed and that no further assistance
to the veteran is required in order to comply with the duty to
assist him mandated by 38 U.S.C.A. 5107(a). In this regard, the
Board notes that a March 1996 determination remanded this case to
the RO for further development, to include recent treatment
records, an additional VA examination, and a statement from the
veteran's employer. The Board notes that the veteran did not
respond to the RO's April 1997 request for information, to include
a request to obtain a statement from his employer and a request to
provide

- 4 -

the necessary release forms so that the RO could obtain recent
medical treatment records. However, the veteran was provided VA
examinations in August and October 1996 and in April 1999.

Disability evaluations are determined by comparing the veteran's
current symptomatology with the criteria set forth in the Schedule
for Rating Disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (1998).
Each disability must be reviewed in relation to its history and
emphasis must be placed upon the limitation of activity imposed by
the disabling condition. 38 C.F.R. 4.1 (1998). Medical reports must
be interpreted in light of the whole recorded history, and each
disability must be considered from the point of view of the veteran
working or seeking work. 38 C.F.R. 4.2 (1998). The basis of a
disability evaluation is the ability of the body to function as a
whole under the ordinary conditions of daily life including
employment. 38 C.F.R. 4.10 (1998). Where entitlement to service
connection has been established and an increase in the disability
rating is at issue, the present level of disability is of primary
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When after careful consideration of the evidence, a reasonable
doubt arises regarding the degree of disability such doubt will be
resolved in favor of the veteran. 38 C.F.R. 4.3 (1998). Where there
is a question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating. 3 8
C.F.R. 4.7 (1998). When an unlisted condition is encountered it
will be permissible to rate under a closely related disease or
injury in which not only the functions affected, but the anatomical
localization and symptomatology are closely analogous. 38 C.F.R.
4.20 (1998).

I. Residuals of a Right Knee Injury - Musculature Manifestations

As noted, the veteran has been assigned a 10 percent evaluation for
residuals of a right knee injury with weakness of the right
quadriceps musculature under the

- 5 -

provisions of 38 C.F.R. 4.73, Diagnostic Code 5311 (1998). The
veteran contends that he is entitled to a higher evaluation.

Characterization of the degree of muscle injury is governed by 38
C.F.R. 4.56. This section was modified by regulatory amendment on
June 3, 1997 ["Principles of combined ratings for muscle injuries,"
62 Fed. Reg. 30,237 (1997) (codified at 38 C.F.R. 4.56)]. After
carefully reviewing the substantive effect of application of either
the pre- or post-amendment versions of 38 C.F.R. 4.56, the Board
concludes that the rating results would be identical in the
veteran's case and that neither version appears more or less
beneficial to the veteran's claim. Accordingly, the Board finds
that it is not obliged to consider Karnas v Derwinski, 1 Vet. App.
308, 312-313 (1991), which holds that where the law or regulations
governing a claim change while the claim is pending, the version
"most favorable to the claimant" applies, absent congressional
intent to the contrary. See also generally Bernard v. Brown, 4 Vet.
App. 384 (1993).

Under the provisions of 38 C.F.R. 4.73, Diagnostic Code 5311, a
moderate disability of Muscle Group XI warrants a 10 percent
evaluation. Higher evaluations require a moderately-severe (for a
20 percent evaluation) or severe (for a 30 percent evaluation)
disability of Muscle Group XI.

In reviewing the medical evidence, the Board concludes that it
describes no more than a "moderate" disability of muscle group )a
of the right leg. In this regard, the evidence reveals that the
veteran injured his right knee on three occasions during service.
Following each incident, the veteran complained of pain and
swelling. Examinations revealed a temporary decrease in range of
motion, tenderness, effusion and intact ligaments. On each occasion
treatment involved some combination of pain medication, crutches,
ice, elevation, and/or an Ace bandage. On one occasion a cylinder
cast was supplied. The veteran was placed on light duty status
following each injury to the right knee. His separation examination
in February 1989 revealed no complaints, findings or diagnoses
related to the right knee.

6 - 

During post-service VA examinations in April 1989, August 1992, and
April 1996 the veteran reported pain and swelling in the right
knee. Examinations revealed no soft tissue swelling, redness or
increased heat, but on examination in August 1992 the right knee
measured 1/2-inch larger than the left knee. Measurement of the
left and right thighs and calves was essentially equal and there
was no limitation of motion or laxity of the cruciate or collateral
ligaments. In August 1992, palpation and compression of the right
patella elicited some discomfort on the medial inferior margin. X-
rays taken in con unction with the August 1996 examination revealed
non-articular stress hyperostosis at the superior aspect of the
patella corresponding to the attachment of the quadriceps.

On VA examination in October 1996, the veteran complained of
weakness of the right knee after standing for more than 30 minutes.
He indicated that he lost three days from work because of his knee.
Examination revealed some tenderness elicited on compressing the
patella and on performing the patellar grinding test on the right.
Tenderness also was noted on applying digital pressure to the
quadriceps tendon. The right knee measured 1/2-inch greater than
the left, indicating mild effusion of that joint. Measurement of
the thighs and calves was equal bilaterally. No laxity of the
cruciate or collateral ligaments was noted, but there was some
weakness of the right quadriceps musculature and evidence of
chondromalacia patella involving the right knee. The examiner
concluded that there was some weakness in the right knee, but it
was the right quadriceps musculature, not the right knee itself,
that was the cause of the weakness. The examiner went on to note
that this was a significant disability which prevented the veteran
from performing prolonged weight-bearing. The veteran was diagnosed
with chondromalacia patella of the right knee with an associated
weakness of the right quadriceps musculature, fairly significant.

During examination by QTC Medical Services (performed on a contract
basis for the VA) in April 1999, the veteran complained of pain,
weakness, swelling and giving way of his right knee. Examination
revealed mild effusion, no redness and no gross mediolateral
instability. Quadriceps measured equally bilaterally. Pain was
noted on lateral displacement of the patella. An addendum to the
examination

7 -

report indicated that the right knee did not show any specific
weakened movement, but showed some weakening after excessive
squatting. No definite incoordination was noted, but there was some
pain on extreme flexion and repetitive flexing appeared to create
some lack of endurance. No definite effusion or edema was noted
and, although his gait was normal, there was some pain with
walking.

In sum, the evidence shows injury to the muscle without
complications or prolonged infection; consistent complaints of loss
of power, weakness, lowered threshold of fatigue, fatigue-pain,
impairment of coordination and uncertainty of movement; and
positive evidence of impairment as shown by tests of strength and
endurance compared to the left knee. It is not appropriately
characterized as a through and through or deep penetrating wound,
with debridement, prolonged infection, sloughing of soft parts, and
intermuscular scarring, nor is there any indication of loss of deep
fasciae, muscle substance, or normal firm resistance of muscles
compared with the left leg characteristic of a "moderately-severe"
muscle disability. See 38 C.F.R. 4.56.

In addition, there is no evidence of any potential work impairment
arising from the muscle injury itself. Although the veteran noted
that he lost three days from his job as a forklift operator due to
his knee disability, and that his knee disability interfered with
a later job at Six Flags Amusement Park, the record shows that the
veteran's current employment is sedentary (he is a security guard)
and he has not indicated any impairment with that position as a
result of his knee disability. Moreover, the veteran did not
respond to a request from the RO for a statement from his employer
at Six Flags.

Accordingly, after a thorough review of the evidence of record, to
include a review of the history of the veteran's muscle disability,
the Board finds that an evaluation in excess of 10 percent for
residuals of a right knee injury with weakness of the right
quadriceps musculature is not warranted. In reaching this decision,
the Board considered the doctrine of reasonable doubt; however, as
the preponderance of the evidence is against the appellant's claim,
the doctrine is not for application. See 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet.App. 49, 57-58 (1990).

8 -

II. Residuals of a Right Knee Injury - Joint Manifestations

Disability of the musculoskeletal system is primarily the
inability, due to damage in parts of the system, to perform the
normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. Weakness is as
important as limitation of motion, and a part that becomes painful
on use must be regarded as seriously disabled. 38 C.F.R. 4.40, 4.45
(1998). Under Deluca v. Brown, 8 Vet.App. 202, 206-7 (1995), the
Board, in addition to applying schedular criteria, may consider
granting a higher rating in cases in which functional loss due to
pain is demonstrated, and pain on use is not contemplated in the
relevant rating criteria. Painful motion must be supported by
adequate pathology. 38 C.F.R. 4.59 (1998).

As noted above, the veteran has been assigned a 10 percent
disability evaluation for residuals of a right knee injury with
weakness of the right quadriceps musculature under the provisions
of Diagnostic Code 5311; however, separate conditions that do not
constitute "the same disability" or "same manifestation" under 38
C.F.R. 4.14 can be rated separately under 38 C.F.R. 4.25, provided
that the Diagnostic Codes involved do not specifically preclude the
claimant being rated separately for the described conditions. See
Esteban v. Brown, 6 Vet.App. 259, 261 (1994).

As the veteran's residuals of a right knee injury included joint
manifestations, in addition to musculature manifestations, the RO
assigned the veteran a separate 10 percent evaluation for arthritis
of the right knee under 38 C.F.R. 4.71a, Diagnostic Code 5010.
After a review of the record, however, the Board finds that the
functions affected and the anatomical localization and
symptomatology associated with the veteran's residual joint
manifestations of a right knee injury are most closely analogous
and, therefore, best rated under the provisions of Diagnostic Code
5257. See 38 C.F.R. 4.20 (1998).

Under the provisions of Diagnostic Code 5257, a 10 percent
evaluation is assigned for slight impairment of the knee, to
include recurrent subluxation or lateral

9 -

instability. A 20 percent evaluation requires moderate impairment
of the knee. 38 C.F.R. 5257 (1998). After a review of the evidence
of record, the Board finds that a higher evaluation under the
provisions of Diagnostic Code 5257 is not warranted at this time.
In this regard, the Board notes that the record reveals clinical
findings of mild effusion, discomfort on palpation and pain on
walking, along with consistent subjective complaints of pain and
swelling regarding the right knee. However, there is no evidence to
suggest that residual joint manifestations are any more than
slight. In particular, the Board notes that there are no objective
findings of recurrent subluxation or lateral instability.

In reaching this decision, the Board considered the provisions of
38 C.F.R. 4.40 and 4.45, as well as the holding in DeLuca, supra,
regarding functional loss due to pain. However, since Diagnostic
Code 5257 is not predicated on loss of range of motion, 38 C.F.R.
4.40 and 4.45, as interpreted in DeLuca, do not apply. See Johnson
v. Brown, 9 Vet. App. 7, 9 (1996).

In addition, the Board notes that although the record contains
diagnoses of degenerative joint disease, a separate evaluation
under the provisions of Diagnostic Codes 5010-5003 is not
warranted. In this regard, the Board notes that there are no
findings of limitation of motion of the right knee or any X-ray
evidence of arthritis to support such diagnoses. See 38 C.F.R.
Diagnostic Codes 5010-5003 (1998). See VAOPGPREC 23-97. 62 Fed.Reg.
63,604 (1997) (A claimant who has arthritis and instability of the
knee may be rated separately under Diagnostic Codes 5003 and 5257).

Accordingly, the Board finds that a 10 percent evaluation
accurately reflects the level of disability currently associated
with the veteran's joint manifestations of residuals of a right
knee injury.

III. Consideration under 38 C.F.R. 3.321(b)(1) (1998)

The Board has based its decision in this case upon the applicable
provisions of the VA's Schedule for Rating Disabilities. The
veteran has submitted no evidence

10-

showing that the disorders at issue in this case have markedly
interfered with his employment status beyond that interference
contemplated by the assigned evaluations, and there is also no
indication that these disorders have necessitated frequent periods
of hospitalization during the pendency of this appeal. As such, the
Board is not required to remand this matter to the RO for the
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (1998). See
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown,
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218,
227 (1995).

ORDER

An evaluation in excess of 10 percent for residuals of a right knee
injury with weakness of the right quadriceps musculature is denied.

An evaluation in excess of 10 percent for residuals of a right knee
injury with joint manifestations is denied.

CONSTANCE B. TOBIAS 
Member, Board of Veterans' Appeals 


0120173887     990809    832759

DOCKET NO. 98-15 892A              DATE  AUG 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder
as secondary to service-connected disability of a healed fracture
of the 5th metatarsal of the right foot.

2. Entitlement to service connection for a low back disorder as
secondary to service-connected disability of a healed fracture of
the 5th metatarsal of the right foot.

REPRESENTATION 

Appellant represented by: Military Order of the Purple Heart

WITNESSES AT HEARING ON APPEAL 

The veteran and his wife 

ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to April 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a
rating decision in November 1997 by the Department of Veterans
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO). The
November 1997 rating decision (in part) denied service connection
for bilateral knee and low back disorders as secondary to a
service-connected disability on the basis that the claims were not
well grounded. A notice of disagreement was received in February
1998, and a statement of the case was issued that same month. The
veteran and his spouse testified at a personal hearing at the RO in
June 1998. A substantive appeal was received in October 1998.

FINDINGS OF FACT

1. There is no medical evidence of record of a nexus between a
bilateral knee disorder and the veteran's service-connected
disability of a healed fracture of the 5th metatarsal of the right
foot.

2. There is no medical evidence of record of a nexus between a low
back disorder and the veteran's service-connected disability of a
healed fracture of the 5th metatarsal of the right foot.

2 -

CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection for a
bilateral knee disorder as secondary to his service-connected
disability of a healed fracture of the 5th metatarsal of the right
foot is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The veteran's claim of entitlement to service connection for a
low back disorder as secondary to his service-connected disability
of a healed fracture of the 5th metatarsal of the right foot is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110; 38 C.F.R. 3.303(a). Disability which is proximately due to or
the result of a service-connected disease or injury shall be
service connected. When service connection is established for a
secondary condition, the secondary condition shall be considered a
part of the original condition. 38 C.F.R. 3.310(a). Secondary
service connection may also be granted for the degree to which a
non-service-connected disorder is aggravated by a service-connected
disorder. Allen v. Brown, 7 Vet. App. 439, 448 (1995). To establish
that a claim for secondary service connection is well grounded,
competent medical evidence must link a current disability to the
service-connected disability. See Libertine v. Brown, 9 Vet. App.
521 (1996); Reiber v. Brown, 7 Vet. App. 513 (1995) (the appellant
must offer a plausible explanation bolstered by sufficient medical
evidence).

In this veteran's case, the evidence reflects that the veteran is
service-connected for residuals of a healed fracture of the 5th
metatarsal of the right foot, rated as noncompensable. The veteran
contends that his current bilateral knee and low back

- 3 - 

disorders are related to his service-connected residuals of a
healed fracture of the 5th metatarsal of the right foot. At the
personal hearing in June 1998, through his representative, the
veteran contended that the additionally exerted pressure on the
left leg, caused by the veteran's service-connected residuals of
fracture of the right foot, was the start of the veteran's
osteoarthritis of his knees and low back.

The Board notes that the RO has found the veteran's claims to be
not well grounded on the basis that there is no medical nexus
opinion demonstrating a relationship between current bilateral knee
or low back disorders and the veteran's service-connected residuals
of a healed fracture of the 5th metatarsal of the right foot. For
the reasons that follow, the Board must agree with the RO that the
veteran has not submitted well-grounded claims. 

A review of the claims file reveals no medical evidence which in
any way suggests a nexus between the currently-diagnosed bilateral
knee or low back disorders and the veteran's service-connected
residuals of a healed fracture of the 5th metatarsal of the right
foot. A July 1997 letter by a chiropractor, Dr. J.C. Newby,
indicates that the veteran had been treated by him since 1980 for
severe chronic low back pain, diagnosed as chronic degenerative
joint disease in the lumbar spine, and that the veteran is totally
disabled due to this condition. While this statement demonstrates
that the veteran has been treated for a low back disorder since
1980, it does not include a medical opinion that the back disorder
was caused by or has been aggravated by the veteran's
service-connected disability. 

The only medical opinion of record regarding a possible
relationship is included in the report of an August 1997 VA
compensation examination. The examiner concluded that the veteran's
service-connected healed residuals of a right foot fracture did not
cause all of this arthritis, either of the back or his knee. The
examiner wrote that [i]t would be very unusual for this minor
fracture 50 years ago or more to cause all of this arthritis unless
there was some other complicating factor which the patient seems to
be unaware of with the possible exception of a misapplied cast.
That examination resulted in a diagnosis of osteoarthritis in the
veteran's lumbar spine, right ankle, and right knee. 

The Board views the August 1997 opinion as insufficient to
constitute medical evidence of a nexus between the two disorders at
issue and the service-connected right foot fracture. It does not
suggest that either the low back disorder or the disorders of the
knee were caused by or have been aggravated by the service-
connected right foot disability. The Board acknowledges the
representative's suggestion that the August 1997 VA opinion should
be read as implying that the veteran's service-connected disability
"could have or couldn't have" caused arthritis of the knees and low
back. The Board does not view the August 1997 opinion as being
equivocal. In fact, the Board finds that the VA examiner's overall
opinion, when considered in its context, is that there is no
relationship between the low back and knee disorders and the
inservice fracture of the right foot. Significantly, the examiner
noted that the current back and (right) knee disorders were
occurring 50 years after the right foot fracture. The examiner also
commented that the fracture was minor. Further, the examiner's
choice of the words "very unusual" when considering the possibility
of a relationship not only fails to suggest a relationship, but the
only reasonable reading is that there is probably no such
relationship.

The Board recognizes that the veteran believes his current
bilateral knee and a low back disorders are causally related to his
service-connected residuals of a healed fracture of the 5th
metatarsal of the right foot. The Board notes the veteran's written
statements and hearing testimony, his wife's written statements and
hearing testimony, and the numerous lay statements submitted in
support of the claim. What is still lacking in this case, however,
is medical evidence of a nexus between the veteran's currently
diagnosed bilateral knee or low back disorder and his service-
connected disability of residuals of a healed fracture of the 5th
metatarsal of the right foot. The veteran's lay opinion, or other
lay opinions of record, do not present a sufficient basis upon
which to find this claim to be well grounded. See Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.
App. 492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. App. 280,
284 (1995) (layperson is generally not capable of opining on
matters requiring medical knowledge, such as the condition causing
symptoms).

5 -

In this regard, the Board also notes the veteran's personal hearing
testimony in June 1998 that a chiropractor, Dr. Newby, as well as
another deceased physician, told him that a walking boot, which had
made him walk differently, could have caused his back problems,
including two ruptured discs in his back. However, the Court has
held such a veteran's account, "filtered as it [is] through a
layman's sensibilities, of what a doctor purportedly said is simply
too attenuated and inherently unreliable to constitute 'medical'
evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As the veteran's claims are not well-grounded, a weighing of the
merits of these claims is not warranted, nor is the reasonable
doubt doctrine for application. Gilbert v. Derwinski, 1 Vet. App.
49 (1990). Finally, the Board is aware of no circumstances in this
matter which would put VA on notice that relevant evidence may
exist or could be obtained which, if true, would make the claims
"plausible." See generally McKnight v. Gober, 131 F.3d 1483
(Fed.Cir. 1997).

ORDER

The veteran's appeal is denied as to both issues.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

6 - 

